STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   January 14, 2016
              Plaintiff-Appellee,

v                                                                  No. 323316
                                                                   Wayne Circuit Court
THOMAS LEE WINGARD,                                                LC No. 13-009150-FC

              Defendant-Appellant.


Before: RONAYNE KRAUSE, P.J., and GADOLA and O’BRIEN, JJ.

PER CURIAM.

       Defendant, Thomas Lee Wingard, was convicted of second-degree murder, MCL
750.317, and sentenced to 15 to 25 years’ imprisonment. He appeals as of right from his August
14, 2014 judgment of sentence. We affirm.

                                      I. BACKGROUND

        At approximately 6:00 a.m. on August 18, 2013, Detroit Police Officers DeAndre Gaines
and Darrell Lightfoot were dispatched to 2277 Longfellow Street in Detroit, Michigan. Upon
arriving at the scene, defendant made contact with the officers and identified himself as the
individual who had called 911. According to defendant, he and his wife had been living in a
recreational vehicle (RV) behind the house at the Longfellow address since a 2009 house fire.
He explained to the officers that he awoke at 3:36 a.m. on the 18th after hearing his dogs
barking, took his dogs from the RV into the house to eat, worked on the house’s water heater for
approximately an hour, and then returned to the RV. When he returned to the RV, defendant
noticed that the RV door was open and found his wife’s body in a pool of blood on the bed
inside. Defendant indicated that he immediately called 911 and performed cardiopulmonary
resuscitation (CPR) until the officers arrived. The officers found a bloody, 21-and-a-half-inch
pipe underneath defendant’s wife’s body at the scene.

         On August 22, 2013, defendant contacted Detroit Police Officer Nancy Foster, the
officer in charge on this case, and requested permission to obtain his wallet. Foster agreed, and
defendant retrieved his wallet from her on the same day. The only exchange between Foster and
defendant during this interaction was defendant “ask[ing] how the investigation was going,” and




                                               -1-
Foster replying that “it was still being investigated.” Shortly after leaving, however, defendant
returned to the police station and asked to speak with Foster. Foster advised defendant of his
Miranda1 rights, and defendant agreed to make a statement and initialed and signed a form
indicating the same. Defendant answered several questions in similar fashion to the statement he
had made to the officers on August 18, 2013.2 He added, however, that earlier on the 18th, “a
man” had come to his home, spoke with his wife, and inquired as to whether they had “any
work” available. After signing his statement, Foster asked defendant if he would be willing to
return for a second interview at a later date, and defendant agreed to do so.3

        The second interview took place on August 28, 2013, at the Dearborn Police Department,
and defendant was transported by Foster and another officer to that location. Upon arriving,
defendant agreed to participate in a polygraph examination with an individual who is only
referred to as “Sergeant Gee” in the record. It appears that the polygraph examination lasted
from “about” 5:00 p.m. until approximately 11:30 p.m. After that interview, defendant again
agreed to make a statement to Foster after being advised of his Miranda rights. During trial,
Foster described that statement as follows:

                Prosecutor: All right. Can you please again review, go in question and
         answer format beginning on the page right after the advice of rights page.

               Foster: Yes. The first question is “tell me what happened to your wife on
         August 18th, 2013 when you turned the lights on in your RV and saw her bloody?

                “Answer. I woke up around 3:36 a.m. and touched Maryann and she was
         wet. I turned the lights on and I saw that she was bloody and a pipe was in the
         bed with her. She slept next to the window and the pipe was between her and the
         window.

                “Question. In an earlier interview you told me that you took the dogs in
         the house to feed them. Was that true?

                “Answer. No. I don’t know.




1
    Miranda v Arizona, 384 U.S. 436, 444; 86 S. Ct. 1602; 16 L. Ed. 2d 694 (1966).
2
  Defendant’s statement on the 22nd varied in minor ways from that on the 18th. For example,
on the 22nd, he stated that, rather than working on the house’s water heater while his dogs ate
shortly before his wife was murdered, he cleared space in the basement to do so the following
morning.
3
  It is worth noting that, between the two interviews, defendant called 911 and reported that
someone had broken into his RV but had not stolen anything. Defendant indicated, however,
that the intruder had wrote “you’ll be next” in orange on the RV’s door and apparently left the
marker used to write it.


                                               -2-
              “Question. You also said that no one broke into the RV and the only
       person that could have killed her was you?

               “Answer. Yes. It has to be.

              “Question. Did you also say that you went to bed with Maryann around
       10:00 p.m. and woke up around 3:36 a.m. and no one else was in the RV?

               “Answer. Right. Another thing is I went in the house, but I didn’t
       remember going in there. But there was a clear space to fix my water heater, but I
       don’t remember of [sic] doing it.

               “Question. You know why you killed your wife?

             “Answer. No. Not at all. Things seemed to be coming together with the
       money and all and the house and the lawsuit over -- an [sic] lawsuit over with.

             “Question. Do you know why you lied to me about going in the house and
       someone else come to the RV and kill Maryann?

               “Answer. No. I guess to protect myself. That’s the only, that’s the only
       thing that I can think of.

              “Question. You definitely know that no one came in your RV and killed
       your wife?

               “Answer. I don’t know, but it’s the only logical explanation.”

After completing his statement, defendant reviewed and signed it without making any changes.
That interview lasted an additional hour. He was thereafter placed under arrest and eventually
charged with first-degree murder, MCL 750.316(1)(a).

        At trial, defendant testified and denied murdering his wife. He described their 36-year
marriage as generally positive and said that the statement above, while his, was “[t]otally almost
all fabricated.” He testified that Gee did not believe his original statement and made him change
his mind regarding what had happened. He explained that Gee suggested to him that this was
“the only possible way that that could have happened” and admitted accepting that explanation.

        Defendant was found guilty of second-degree murder, MCL 750.317, but found not
guilty of first-degree murder, MCL 750.316(1)(a).4 This appeal followed.

                                         II. ANALYSIS



4
  Defendant waived his right to a jury trial, and the trial court cited a lack of evidence proving
premeditation in finding defendant not guilty of first-degree murder.


                                               -3-
                           A. VOLUNTARINESS OF STATEMENT

        On appeal, defendant first argues that his due process rights were violated because his
August 28, 2013 statement was made involuntarily. Defendant admittedly failed to preserve this
issue for appellate review. Thus, it is reviewed for plain error affecting substantial rights.
People v Carines, 460 Mich. 750, 763-764; 597 NW2d 130 (1999). To prevail under the plain-
error standard, a defendant must show that an error occurred, that the error was clear or obvious,
and that the error affected defendant’s substantial rights. Id. at 763. Further, even if these three
requirements are satisfied, an appellate court must nevertheless exercise discretion in deciding
whether to reverse. Id. “Reversal is warranted only when the plain, forfeited error resulted in
the conviction of an actually innocent defendant or when the error seriously affect[ed] the
fairness, integrity or public reputation of judicial proceedings independent of the defendant’s
innocence.” Id. (citations and internal quotation marks omitted; alterations by Carines Court).

       Both the federal and state constitutions prohibit compelled self-incrimination. Const, Am
V; Const 1963, art 1, § 17. An accused’s statements made during a custodial interrogation are
inadmissible unless he or she voluntarily, knowingly, and intelligently waives his or her Fifth
Amendment rights. Miranda, 384 U.S. at 444; People v Abraham, 234 Mich. App. 640, 644; 599
NW2d 736 (1999). Whether a defendant’s statement was knowing, intelligent, and voluntary is a
question of law that we review under the totality of the circumstances. Abraham, 234 Mich. App.
at 644-645. “The test of voluntariness is whether, considering the totality of the circumstances,
the confession is the product of an essentially free and unconstrained choice by its maker, or
whether the accused’s will has been overborne and his capacity of self-determination critically
impaired.” People v Givans, 227 Mich. App. 113, 121; 575 NW2d 84 (1997).

        In determining whether a statement is voluntary, courts should consider a variety of
factors such as the accused’s age, education or intelligence level, and police experience; the
prolonged or repeated nature of questioning; the detention’s length; whether law enforcement
advised the accused of his or her rights; whether there was any unnecessary delay; whether the
accused was injured, intoxicated, or otherwise unhealthy; whether the accused was deprived of
food, sleep, or medical attention; whether the accused was physically abused or threatened with
the same; and any other relevant factors. People v Cipriano, 431 Mich. 315, 334; 429 NW2d 781
(1988); People v Tierney, 266 Mich. App. 687, 708; 703 NW2d 204 (2005). No single factor is,
in and of itself, dispositive. Cipriano, 431 Mich. at 334; Tierney, 266 Mich. App. at 708. Instead,
the ultimate question is “whether the totality of the circumstances surrounding the making of the
confession indicates that it was freely and voluntarily made.” Cipriano, 431 Mich. at 334.

       Here, the totality of the circumstances surrounding defendant’s statement indicate that it
was freely and voluntarily made. Defendant, a then-63-year-old school administrator with a
Master’s Degree in Education Administration, voluntarily drove himself to the police station to
give a second statement to Officer Foster. While defendant indicates that he has no prior
involvement with police, he had spoken with various police officers on multiple occasions
throughout the investigation in this matter. Moreover, on more than one occasion, including on
August 28, 2013, defendant was provided a written copy of, signed, and agreed to waive his
Miranda rights. Defendant admittedly was not on any medications or intoxicated during the
August 28, 2013 interview, and, while he claims that he was deprived of food and water during
the polygraph examination and post-polygraph interview, he made no such claim during trial

                                                -4-
and, in fact, declined Foster’s offer for food prior to the polygraph examination on August 28,
2013. Indeed, defendant even admitted on cross-examination that he was not forced to make
additional statements and that he signed and understood every page of the written August 28,
2013 statement. Therefore, we conclude that, based on the totality of the circumstances,
defendant’s statement was freely and voluntarily made.

       Defendant’s primary argument against this conclusion focuses on the combined length of
the polygraph examination and post-polygraph interview. However, as stated above, the length
of the detention is one of many factors that should be considered in determining the
voluntariness of a statement. Cipriano, 431 Mich. at 334; Tierney, 266 Mich. App. at 708. Thus,
while the cumulative length of the polygraph examination and post-polygraph interview
exceeded seven hours, there is nothing in the record to suggest that defendant’s will had been
overborne or that his capacity of self-determination was critically impaired. Givans, 227 Mich
App at 121. Conversely, defendant agreed to attend the interview, declined invitations for food
and drink, and expressed no disagreement with his statement after the fact. Even at trial,
defendant did not raise any concerns over the length of the interview or the voluntariness of his
statement. In fact, he recalled the cumulative length of the interviews as being shorter than they
apparently were.

        Defendant also argues that his August 28, 2013 statement was involuntary for a variety of
reasons in his pro se Standard 4 brief filed pursuant to Administrative Order 2004-6, Standard 4.
First, he argues that his statement was rendered involuntary because he was subjected to “a guilt-
presumptive, confrontational, and psychologically manipulative interrogation.” Specifically, he
claims that he only agreed to having murdered his wife after it was suggested to him that this was
the only reasonable explanation. However, the mere fact that the police misrepresent facts
during an interrogation does not render an accused’s statements involuntary. People v Hicks,
185 Mich. App. 107, 113; 460 NW2d 569 (1990). Moreover, absent allegations of coercion or
misconduct, the use of psychological tactics during an interrogation does not render the
statement obtained involuntary. Haynes v Washington, 373 U.S. 503, 514-515; 83 S. Ct. 1336; 10
L. Ed. 2d 513 (1963). Defendant additionally argues that he was induced into confessing by an
offer of leniency. However, the record does not support such a claim. Moreover, “a promise of
leniency is merely one factor to be considered in the evaluation of voluntariness,” Givans, 277
Mich. App. at 120, and, as discussed above, the totality of the circumstances indicate that his
statement was freely and voluntarily made. He also contends that his statement was rendered
involuntary because it was premised on statements that he made during the polygraph
examination, which he claims were made without being first advised of his Miranda rights.
However, while the record is silent as to whether defendant was advised of his Miranda rights
before the polygraph examination, the United States Supreme Court, as well as this Court, has
unequivocally recognized that polygraph examinations do not automatically render subsequent
interviews involuntary. Hicks, 185 Mich. App. at 113; see also Wyrick v Fields, 459 U.S. 42, 47-
48; 103 S. Ct. 394; 74 L. Ed. 2d 214 (1982). Furthermore, defendant was read and waived his
Miranda rights prior to the statement at issue, and he is unable to explain how such a warning
was insufficient.

      Accordingly, we conclude, based on the totality of the circumstances, that defendant’s
August 28, 2013 statement was freely and voluntarily made.


                                               -5-
                       B. INEFFECTIVE ASSISTANCE OF COUNSEL

        Relatedly, defendant also argues on appeal that his trial counsel’s performance
constituted ineffective assistance of counsel. An ineffective assistance of counsel claim presents
a mixed question of fact and law. People v Petri, 279 Mich. App. 407, 410; 760 NW2d 882
(2008). A trial court’s findings of fact are reviewed for clear error. Id. The ultimate
determination of whether counsel was ineffective is a constitutional issue that is reviewed de
novo. Id. However, because defendant admittedly failed to preserve this issue for appellate
review, our review is limited to mistakes apparent on the record. Id.

        The right to effective assistance of counsel during a criminal trial is guaranteed by both
the federal and state constitutions. US Const, Am VI; Const 1963, art 1, § 20. “Effective
assistance of counsel is presumed, and a defendant bears a heavy burden to prove otherwise.”
People v Swain, 288 Mich. App. 609, 643; 794 NW2d 92 (2010). “To succeed on a claim of
ineffective assistance of counsel, the defendant must show that, but for an error by counsel, the
result of the proceedings below would have been different, and that the proceedings were
fundamentally unfair or unreliable.” Petri, 279 Mich. App. at 410; see also Strickland v
Washington, 466 U.S. 668, 687; 104 S. Ct. 2052; 80 L. Ed. 2d 674 (1984); People v Pickens, 446
Mich. 298, 302-303; 521 NW2d 797 (1994).

         In this case, defendant first argues that trial counsel’s failure to move to suppress the
statement described above constituted ineffective assistance. Even if trial counsel’s decision not
to do so did not constitute presumptively sound trial strategy, see, e.g., People v Henry, 239
Mich. App. 140, 149; 607 NW2d 767 (1999) (stating that this Court will not second-guess matters
of trial strategy), defendant’s argument nevertheless must fail. “Ineffective assistance of counsel
cannot be predicated on the failure to make a frivolous or meritless motion.” People v Riley
(After Remand), 468 Mich. 135, 142; 659 NW2d 611 (2003). Because the totality of the
circumstances indicate that defendant’s August 28, 2013 statement was freely and voluntarily
made, any motion by trial counsel would have been meritless. Therefore, defendant cannot
demonstrate that trial counsel’s performance fell below an objective standard of reasonableness.

        Defendant also argues that trial counsel’s failure to move to suppress the evidence of his
palm print on the alleged murder weapon, the 21-and-a-half inch pipe, constituted ineffective
assistance. Specifically, while he acknowledges that his palm print was, indeed, on the murder
weapon, he claims that trial counsel should have moved to suppress such evidence because the
prosecution failed to prove whether the palm print was left before or at the time the crime was
committed. This argument is unpersuasive for a variety of reasons. Most notably, the
prosecution presented sufficient evidence to establish the foundation for the weapon’s admission,
and any evidence regarding the time that defendant’s palm print was left on it presented a
question for the trier of fact. Contrary to defendant’s position, it is only when the prosecution
intends to prove a perpetrator’s identity based on a fingerprint evidence alone that it must
establish the fingerprint could have only been made during the commission of the crime. People
v Willis, 60 Mich. App. 154, 159; 230 NW2d 353 (1975); People v Ware, 12 Mich. App. 512, 515;
163 NW2d 250 (1968). Thus, any motion by trial counsel to suppress the palm print evidence
would have likewise been meritless. Riley, 468 Mich. at 142. Therefore, defendant cannot
demonstrate that trial counsel’s performance fell below an objective standard of reasonableness.


                                                -6-
        In any event, even assuming that either alleged failure constituted conduct below an
objective standard of reasonableness, defendant has not demonstrated that suppression of either
the inculpatory statement or the palm print evidence would have affected the outcome of trial. In
reaching its conclusion, the trial court expressly acknowledged that “even if we didn’t have the
essential confession,” there was still sufficient evidence to find defendant guilty. The court
referred to the discrepancies in defendant’s stories to police, including, for example, the fact that
there was no blood on defendant when the police arrived except for that on his hands despite the
fact that he claimed to have been performing CPR on his wife until the moment they arrived,
defendant’s demeanor at the scene, the incredible nature of defendant’s “basement” story, the
lack of forced entry, the lack of apparent theft, and a variety of other evidence. Consequently,
while we do conclude that trial counsel’s performance did not fall below an objective standard of
reasonableness, we also conclude that defendant has failed to demonstrate that the outcome of
trial would have been different but for the alleged deficiencies.

        Accordingly, we conclude that defendant was not denied his constitutional right to the
effective assistance of counsel.

                                     C. JACKSON V DENNO

       Lastly, defendant argues that he was deprived his constitutional right to have a hearing to
determine the voluntariness of his confession pursuant to Jackson v Denno, 378 U.S. 368; 84 S. Ct.
1774; 12 L. Ed. 2d 908 (1964). Again, defendant admittedly failed to preserve this issue for
appellate review. Thus, it is reviewed for plain error affecting substantial rights. Carines, 460
Mich. at 763-764.

        As defendant suggests, the United States Supreme Court has recognized that the federal
constitution provides defendants the right to a fair hearing to determine whether a confession was
reliable and voluntary at some point during the criminal proceedings. Jackson, 378 U.S. at 337-
338. The Michigan Supreme Court has held the same. People v Walker (On Rehearing), 374
Mich. 331, 338; 132 NW2d 87 (1965). However, it is the defendant’s, not the trial court’s,
burden to challenge the voluntariness of a confession before such a hearing is to be held. People
v Ray, 431 Mich. 260, 269; 430 NW2d 626 (1988). Indeed, the United States Supreme Court has
specifically recognized that “the Constitution does not require a voluntariness hearing absent
some contemporaneous challenge to the use of the confession.” Wainwright v Sykes, 433 U.S. 72,
86; 97 S. Ct. 2497; 53 L. Ed. 2d 594 (1977).

        Recognizing that he did not challenge the voluntariness of his statement before the trial
court, defendant relies on the “alerting circumstances” exception to the general rule set forth
above. The narrowly construed “alerting circumstances” exception provides that a defendant is
not required to challenge the voluntariness of a statement “where the factual situation itself raises
a substantial question of voluntariness.” Ray, 431 Mich. at 269, citing People v Hooks, 112 Mich
App 477, 480; 316 NW2d 245 (1982). That is, when “[t]he weakened mental and physical state
of the defendant [is] sufficient to present ‘an alerting circumstance which should have triggered
the court’s sua sponte inquiry into the voluntariness of the statement,’ ” Ray, 431 Mich. at 270-
271, quoting Hooks, 112 Mich. App. at 482, the general raise-or-waive rule does not apply.



                                                -7-
        In this case, we conclude that the “alerting circumstances” exception is inapplicable.
Stated simply, there were no alerting circumstances present in this case. The cumulative length
of the polygraph examination and post-polygraph interview was approximately seven-and-a-half
hours. As discussed in great detail above, the record does not support, or even lend itself to, a
conclusion that defendant’s August 28, 2013 statement was involuntary. The factual
discrepancies between the facts of this case and those of Hooks best demonstrate the weakness in
defendant’s argument. In that case, the alerting circumstances consisted of an interview only
eight hours after a defendant was seriously wounded in the chest and struck in the head. Hooks,
112 Mich. App. at 481-482. At the time the defendant made the statement, he was attached to life
support, had various tubes attached to his body, was under medication and in pain, and was both
physically and mentally weakened. Id. at 482. In this case, however, the polygraph examination
and post-polygraph interview were seven-and-a-half hours long, and there is nothing, aside from
defendant’s claims on appeal regarding the length, to suggest that it was anything less than freely
and voluntarily made.

       Accordingly, we conclude that defendant was not deprived his constitutional right have a
judge determine the voluntariness of his confession as described in Jackson v Denno.

                                       III. CONCLUSION

        In sum, because defendant’s August 28, 2013 statement was freely and voluntarily made,
because defendant was not denied his constitutional right to the effective assistance of counsel,
and because defendant was not denied his constitutional rights as described in Jackson v Denno,
we affirm his conviction and sentence.

       Affirmed.




                                                            /s/ Amy Ronayne Krause
                                                            /s/ Michael F. Gadola
                                                            /s/ Colleen A. O’Brien




                                                -8-